UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 20-1884


KINFE-MICHAEL NEGASH,

                  Plaintiff - Appellant,

            v.

KINGSTOWNE RESIDENTIAL OWNERS CORPORATION, and Involved
Persons and Associates; ABDUL WAHAB SAED, and Family and Current
Residents, Real Estate Loan Broker; YOHANNIS ABATA AND ASSOCIATES,
PHD; WILLIAM ERICKSON AND ELLENI MENGESHA & ASSOCIATES, PHD
(EPA); UNITED STATES OF AMERICA; EGYPT; CHINA; INDIA; GREAT
BRITAIN AND COMMON LAW COUNTRIES; ERITREA; ETHIOPIA; ARAB
LEAGUE, and it’s member countries concerned; EUROPEAN UNION, and it’s
member countries concerned; NIGERIA; IRELAND; RUSSIA; SERBIA;
PAKISTAN; BANGLADESH; AFGHANISTAN; SOUTH AND NORTH KOREA;
LATIN OR SOUTH AMERICAN COUNTRIES CONCERNED; ASIAN
COUNTRIES CONCERNED; AFRICAN COUNTRIES CONCERNED; NORTH
AMERICAN COUNTRIES CONCERNED; UNITED NATIONS, and member
countries concerned; NATIONAL GROCERS ASSOCIATION; WORLD
COUNCIL OF CHURCHES; WIPO; TERRORIST, EXTREMIST, RAPERS,
TORTURERS, SLAVERS, Murders, Dictators, and Hate Groups all over the World;
WALMART HEADQUARTERS; DEPARTMENT OF FOOD SAFETY, and UN
World Health Organization, FOS; AMERICAN DIABETES ASSOCIATION;
TRADER JOE’S; SURGEON GENERAL; THE LGBTQ MOVEMENT, all over
the world; FEDERAL COMMUNICATIONS COMMISSION; OFFICE OF THE
SECRETARY DEPARTMENT OF HEALTH AND HUMAN SERVICES;
UNITED STATES DEPARTMENT OF COMMERCE; BJ’S; OFFICE OF THE
SECRETARY OF DEFENSE; AMERICAN MEDICAL ASSOCIATION;
WEGMAN’S FOOD MARKETS INC.; OFFICE OF THE SECRETARY
GENERAL OF UNITED NATIONS; SECURITY COMPANIES, all over the World
that violate the Universal Declaration of Human Rights; COSTCO WHOLESALE;
UNITED STATES HOUSE OF REPRESENTATIVES; LA MART, Giant,
Safeway, Shoppers, etc. Groceries; CVS HEADQUARTERS; OFFICE OF THE
PRESIDENT OF THE UNITED STATES OF AMERICA, White House; HOME
DEPOT, Best Buy, KMart, Macy’s, Sears; FBI HEADQUARTERS; IRAN; TOTAL
BEER AND WINE, and other liquor stores like ABC in Virginia, etc, stores that
involve themselves; ETHIOPIAN AIRLINES HEAD OFFICE; OFFICE OF
SECRETARY OF STATE; UNITED STATES PATENT & TRADEMARK
OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00854-LO-JFA)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kinfe-Michael Negash, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kinfe-Michael Negash appeals the district court’s order dismissing without

prejudice * Negash’s non-specified civil action against a multitude of Defendants and

denying Negash’s request for injunctive relief. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Negash

v. Kingstowne Residential Owners Corp., No. 1:20-cv-00854-LO-JFA (E.D. Va. July 28,

2020). We deny as moot Negash’s request for injunctive relief pending appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       *
         Although the district court’s dismissal was without prejudice, we have jurisdiction
over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir. 2020), petition
for cert. filed, No. 20-759 (U.S. Dec. 2, 2020).

                                             3